DETAILED ACTION
This office action is in response to applicant’s filing dated June 16, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 has been entered.
 
Status of Claims
Claim(s) 1-3 and 5 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed June 16, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1.  Claim 4 was previously canceled.
Applicants elected without traverse election without traverse of bortezomib as the elected agent species in the reply filed on February 24, 2021.  
As set forth in the Office Action dated March 19, 2021, in view of the incomplete election, and thus not fully responsive to the species election set forth on August 24, 2020, and in the interest of compact prosecution and in view of the claim amendment limiting administration to local administration, the amendment has been construed as an election of local administration as the administration method species.  Furthermore, in the interest of compact prosecution, in view of instant claim 5, and in view of the cited art, examination is in view of liver cancer.  The requirement is still deemed proper.  
Claims 1-3 and 5 are presently under examination as they relate to the elected species: bortezomib and local administration.


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

New Objections and/or Rejections
Necessitated by Amendment
Drawings
The drawings are objected to because:
The axes titles and legends of the graphs in Fig. 6 are fuzzy and unreadable.
Fig. 13 contains tables with numbers that are unreadable.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant argues:
Since a new objection was issued in view of the new drawings (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the objection itself.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (CN101204365A, English translation obtained from Espacenet, March 15, 2021) in view of Faigel et al (Endoscopic Ultrasound, 2014; 3(Suppl 1):S1).
Regarding claims 1, 3, and 5, Sun teaches a sustained-release implant for the treatment of solid tumors, which is characterized in that the sustained-release implant contains an anti-cancer effective amount of bortezomib (claim 1); characterized in that the sustained-release implant is a sustained-release injection and a solid sustained-release implant (claim 9), wherein the sustained-release implant is used to treat liver cancer (claim 10).  Moreover, Sun teaches Example 17, the anti-tumor effect of bortezomib sustained-release implants implanted into tumors on liver cancer in mice [0144]; experimental results prove that different doses of bortezomib implants implanted into mouse liver cancer (H22) solid tumors can significantly inhibit tumor growth, and the tumor inhibition rate has a significant dose-effect relationship with the drug dose [0145].  Sun further teaches the dosage of sustained-release implants depends on many factors, such as, but not limited to, tumor volume, patient weight, administration method, disease progression, and treatment response; but the principle is that it can reduce the repair ability of tumor cells and increase the effect of chemotherapy while not significantly increasing the toxicity of the drug [0027] and local administration, such as selective slow release in intratumoral, peritumoral or intratumoral cavity placement is preferred [0028].  Moreover, Sun teaches because the anti-cancer sustained-sustained release implant can enhance the effects of conventional therapies such as ultrasound therapy, it can be combined with such non-surgical therapies [0055].  Sun does not explicitly teach the ultrasound therapy is endoscopic ultrasound.
However, Faigel teaches endoscopic ultrasonography-guided portal injection chemotherapy for hepatic metastases (Title); endoscopic ultrasonography-guided portal injection chemotherapy (EPIC) using irinotecan-loaded microbeads may achieve increased intrahepatic concentrations, while decreasing systemic exposure; this may achieve enhanced efficacy for the treatment of diffuse liver metastases, while decreasing systemic toxicities (1st paragraph); compared with systemic administration, EPIC resulted in almost twice the hepatic concentration of irinotecan and half the systemic concentrations in plasma, bone marrow and skeletal muscle (2nd paragraph).  Faigel further teaches EPIC using irinotecan-loaded microbeads can enhance hepatic exposure to irinotecan, while decreasing systemic concentrations.
As such, since Sun teaches a method of treating liver cancer in a subject comprising administering a sustained-release implant comprising an anti-cancer effective amount of bortezomib wherein the sustained-release implant is preferably administered via local administration, intratumoral administration; the principle of disclosed treatment is to reduce the repair ability of tumor cells and increase the effect of chemotherapy while not significantly increasing the toxicity of the drug; and that the anti-cancer sustained-sustained release implant can be combined with ultrasound therapy, and since Faigel teaches that endoscopic ultrasonography-guided portal injection chemotherapy for hepatic metastases increases hepatic exposure to chemotherapy, while decreasing systemic concentrations which may achieve enhanced efficacy for the treatment of diffuse liver metastases, while decreasing systemic toxicities, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating liver comprising intratumorally administering sustained-release composition comprising bortezomib taught by Sun to locally administer the sustained-release composition utilizing endoscopic ultrasound-guided portal injection with an expectation of success, since the prior art establishes that endoscopic ultrasound-guided portal injection is a mechanism for locally administer chemotherapy which may achieve enhanced efficacy for the treatment of diffuse liver metastases, while decreasing systemic toxicities.

 Regarding claim 2, the wherein limitations of this claim, is considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).).  
Taken together, all this would result in the method of claims 1-3 and 5 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.

Conclusion
Claims 1-3 and 5 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628